1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   QUENTON DIMITRIS,                                )   Case No.: 1:19-cv-00460-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER DIRECTING CLERK OF COURT TO
13          v.                                            RANDOMLY ASSIGN A DISTRICT JUDGE TO
                                                      )   THIS ACTION
14                                                    )
     J. PAIR,
                                                      )   FINDINGS AND RECOMMENDATION
15                  Defendant.                        )   RECOMMENDING THE ACTION BE
                                                      )   DISMISSED FOR FAILURE TO PROSECUTE,
16                                                    )   FAILURE TO OBEY A COURT ORDER, AND
                                                      )   FAILURE TO STATE A COGNIZABLE CLAIM
17                                                    )   FOR RELIEF
                                                      )
18                                                    )   [ECF Nos. 6, 9]

19          Plaintiff Quenton Dimitris is appearing pro se and in forma pauperis in this civil rights action
20   pursuant to 42 U.S.C. § 1983.
21          On April 15, 2019, the Court screened the complaint found that Plaintiff failed to state any
22   claims for relief and granted Plaintiff thirty days to file an amended complaint. Plaintiff failed to file
23   an amended complaint or otherwise respond to the Court’s order. Therefore, on May 28, 2019, the
24   Court issued to show cause why the action should not be dismissed. However, on this same date,
25   Plaintiff filed a motion for extension of time to file an amended complaint, which crossed in the mail
26   with the Court’s order.
27   ///
28

                                                          1
1            On May 30, 2019, the Court vacated the May 28, 2019 order to show cause, and granted

2    Plaintiff thirty days to file an amended complaint. Plaintiff has failed to file an amended complaint or

3    otherwise respond to the Court’s order and the time do so has passed. As a result, there is no pleading

4    on file which sets forth any claims upon which relief may be granted.

5            The Court has the inherent power to control its docket and may, in the exercise of that power,

6    impose sanctions where appropriate, including dismissal of the action. Bautista v. Los Angeles Cnty.,

7    216 F.3d 837, 841 (9th Cir. 2000). In determining whether to dismiss an action, the Court must weigh

8    “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to manage its docket;

9    (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition of cases on their

10   merits; and (5) the availability of less drastic sanctions.” In re Phenylpropanolamine (PPA) Prod. Liab.

11   Litig., 460 F.3d 1217, 1226 (9th Cir. 2006) (internal quotations and citations omitted). These factors

12   guide a court in deciding what to do, and are not conditions that must be met in order for a court to take

13   action. Id. (citation omitted).

14           Based on Plaintiff’s failure to comply with or otherwise respond to the Court’s order, the Court

15   is left with no alternative but to dismiss the action for failure to prosecute. Id. This action can proceed

16   no further without Plaintiff’s cooperation and compliance with the order at issue, and the action cannot

17   simply remain idle on the Court’s docket, unprosecuted. Id.

18           Accordingly, the Court HEREBY ORDERS the Clerk of the Court to randomly assign a Fresno

19   District Judge to this action.

20           Further, it is HEREBY RECOMMENDED that this action be dismissed for failure to obey a

21   court order, failure to prosecute, and for failure to state a cognizable claim for relief.

22           This Findings and Recommendation will be submitted to the United States District Judge

23   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

24   after being served with this Findings and Recommendation, Plaintiff may file written objections with

25   the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

26   Recommendation.” Plaintiff is advised that failure to file objections within the specified time may

27   ///

28   ///

                                                           2
1    result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

2    (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

3
4    IT IS SO ORDERED.

5    Dated:    July 11, 2019
6                                                      UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        3
